DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Status
This Office Action is in response to the Request for Continued Examination filed 5/12/2022. Claims 23-29 and 32-45 are currently pending. The cancelation of claims 21, 22, 30, and 31 is acknowledged. Claims 1-20 have been previously canceled. Claims 41-45 are newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/12/2022 has been entered.

 Allowable Subject Matter
Claims 23-29 and 32-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 23 and 32, the closest invention, Viola (US 2006/0278680 A1), as modified by Spetzler (US 5258007) and Vaisnys (US 2005/0256546 A1), teaches a surgical system comprising a control circuit configured to switch between a plurality of modes, wherein the plurality of modes includes a first mode and a second mode as set forth in rejection of claim 21 in the Office Action dated 2/9/2022. However, Viola, Spetzler, and Vaisnys do not teach a position sensor configured to sense a position of the firing member, wherein a power control switch is configured to transition towards a state based on the position sensor sensing the firing member reaching a predetermined position. Regarding claims 27 and 36, Viola, Spetzler, and Vaisnys do not teach that current from a battery pack flows through or bypasses a resistor based on the state of a power control switch. Regarding claims 39 and 45, Viola, Spetzler, and Vaisnys do not teach that voltage applied to a motor during two different operational states of the control circuit is the same. In sum, the prior art does not anticipate the claimed subject matter and it would not have been obvious to have combined the teachings and suggestions of the prior art o have arrived at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
7/11/2022